ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Lakeshore Toltest Corporation              )      ASBCA Nos. 59565, 59566, 59567
                                           )                 59568, 59569, 59570
                                           )                 59571,59572,59573
                                           )                 59574,59575,59576
                                           )
Under Contract Nos. N33191-12-D-0616       )
                    N33191-12-D-0636       )

APPEARANCE FOR THE APPELLANT:                     Anthony J. Calamunci, Esq.
                                                   Special Counsel for Chapter 7 Trustee,
                                                    Alfred T. Giuliano
                                                   FisherBroyles, LLP
                                                   Toledo, OH

APPEARANCES FOR THE GOVERNMENT:                   Ronald J. Borro, Esq.
                                                   Navy Chief Trial Attorney
                                                  David L. Koman, Esq.
                                                   Senior Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 1 August 2016




                                               Administrative Judge
                                               Acting Chairman
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59565, 59566, 59567, 59568,
59569, 59570, 59571, 59572, 59573, 59574, 59575, 59576, Appeals ofLakeshore Toltest
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2